DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 4/16/2021 that cancelled claims 1-16.  Accordingly, an Office Action on the merits of claims 17-29 is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 requires a configuring step dealing with a physical turnbuckle subsystem and strain gauge circuit.  Claim 29 requires a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor causes the processor to perform the method including the configuring step of the physical turnbuckle subsystem.  However, Applicant has not described, in such a way to show that they, at the time of filing, had possession of such a product that would cause a processor to configure the physical turnbuckle subsystem as claimed.  Therefore, this claim lacks written description support.  Accordingly, the Examiner is unable to apply art at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neusch (PG-PUB 2007/0007500) in view of Higuchi et al. (JP 5725982 B2).
Considering claim 17, Neusch discloses a method of managing a cable barrier system, the method comprising configuring a turnbuckle subsystem comprising a turnbuckle body assembly (Figures 1, 10 and 18; [0028-32]; [0045]).  Neusch fails to disclose strain gauge circuit located on the turnbuckle assembly and a management system controller.
However, Higuchi teaches a turnbuckle body assembly (Figures 3, 5-7 and 11) having a strain gauge mounting zone 18 to support a strain gauge circuit 19 ([0025]) , the strain gauge circuit 19 receiving strain from the turnbuckle assembly at the strain gauge mounting zone ([0025-28]) and configuring a management system controller comprising a management processor to output strain data communications via a wireless data communications interface to a remote recipient computing device, the strain data communications in relation to strain received by the strain gauge circuit from the turnbuckle body assembly in relation to strain in a longitudinal direction exerted by a respective cable of the cable barrier system ([0027-28]).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a strain gauge instrumented turnbuckle subsystem with a management controller in the invention by Neusch, as taught by Higuchi.  The motivation for doing so is to provide remotely detectable tension indicators which serve to verify desired constructional and in-use requirements.
Considering claim 18, Neusch fails to disclose monitoring the strain.
However, Higuchi teaches configuring a controller to monitor strain received by the strain gauge circuit ([0027]; [0030-31]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a controller which is configured to monitor strain received by the strain gauge circuit in the invention by Neusch, as taught by Higuchi.  The motivation for doing so is to provide remotely detectable tension indicators which serve to verify desired constructional and in-use requirements.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neusch (PG-PUB 2007/0007500) in view of Higuchi et al. (JP 5725982 B2), as applied to claim 17 above, and further in view of Yu (CN 105955163 A).
Considering claims 19-20, the invention by Neusch, as modified by Higuchi, fails to explicitly disclose analyzing the strain to identify excess strain deviations exceeding a normal strain maximum threshold (#19) and identifying collisions by association with an excess strain deviation (#20).
However, Yu teaches using a processor 12 to analyze strain data received by a stain gauge circuit 8 to identify excess strain deviations ([0004]; [0019]; [0024]), whereby a collision is associated with an excess strain deviation ([0004]; [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize to analyze and identify excess strain deviations and associate a collision with an excess strain deviation, as taught by Yu, in the invention by Neusch, as modified by Higuchi.  The motivation for doing so is to limit the frequency of occurrence of alarms when minor disturbances occur while also allowing for remote monitoring of the condition of the barrier, i.e., repair condition, maintenance required.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neusch (PG-PUB 2007/0007500) in view of Higuchi et al. (JP 5725982 B2), as applied to claim 17 above, and further in view of Wang et al. (CN 105569059 A).
Considering claim 23, Neusch, as modified by Higuchi, fails to disclose managing the supply of electric power by a power supply system.
However, Wang teaches a rope fence having a control device, wireless transmitter and a power supply, whereby the controller controls supply of electrical power from the power supply ([0004]; [0012]; [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a power supply in the invention by Neusch, as modified by Higuchi, as taught by Wang.  The motivation for doing so is to provide the required power to the electronics of the system, as is widely understood in the art.
Considering claim 26, Neusch, as modified by Higuchi, fails to explicitly disclose locating by associating system configuration information with a geographic location of the turnbuckle system.
However, Wang teaches the use of GPS module with the tension sensor of the rope fence ([0004]; [0012]; [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate system configuration information with the geographic location of the turnbuckle subsystem of Neusch, as modified by Higuchi, as taught by Wang.  The motivation for doing so is to facilitate quick maintenance response by knowing the exact location of a potential fault, as would be understood in the art.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neusch (PG-PUB 2007/0007500) in view of Higuchi et al. (JP 5725982 B2), as applied to claim 17 above, and further in view of McKeown (WO 2009/124054).
Considering claim 24, Neusch, as modified by Higuchi, fails to explicitly disclose the use of a rechargeable battery.
However, McKeown teaches managing the charging of a rechargeable battery to supply operating power to a tension detecting system having a strain gauge sensor ([0018-19]; Claims 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rechargeable battery control module to provide operating power to the invention by Neusch, as modified by Higuchi, as taught by McKeown.  The motivation for doing so is provide consistent power to the device without the need for a dedicated electrical power connection, as understood in the art, through the use of a energy harvesting.
Considering claim 25, Neusch, as modified by Higuchi, fails to disclose the use of a photovoltaic element for powering the system.
However, McKeown teaches using a photovoltaic power supply for energy harvesting and providing operating power ([0018-19], Claims 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rechargeable battery control module to provide operating power to the invention by Neusch, as modified by Higuchi, as taught by McKeown.  The motivation for doing so is provide consistent power to the device without the need for a dedicated electrical power connection, as understood in the art, through the use of a energy harvesting.

Allowable Subject Matter
Claims 21-22, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art to Neusch discloses a cable barrier system having, therein, pre-tensioning turnbuckles located on respective ones of a plurality of barrier cables, but Neusch fails to disclose strain monitoring on the turnbuckle assembly and transmission of the strain events via a wireless interface.
Prior art to Higuchi discloses a strain gauge instrumented turnbuckle assembly having a wireless transmission interface, but Higuchi fails to disclose the turnbuckle assembly having a system controller mounting zone that supports a management system controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 19, 2022